DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-7, 9-11, 13-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan et al. (2018/0113773) in view of Li (NPL).
Regarding claim 1:
Krishnan teaches:
A system for automatic error correction within a system [fig 1], the system comprising: 
a memory device with computer-readable program code stored thereon [fig 1 – 104, 124]; 
a communication device [fig 1 – communicates via a network, thus necessarily includes a communication device]; and 
a processing device operatively coupled to the memory device and the communication device [fig 1 – 102], wherein the processing device is configured to execute the computer-readable program code to: 
receive, from the system, an event log, wherein the event log comprises an error [par 13, 22, 34, 36 – both the real-time data and the application log meet the BRI of an event log, i.e. an information record of events occurring on a system]; 
identify the error from the event log [par 13, 23, 36 – anomalies and predicted failures recognized in real-time data based on previously recognized errors present in application log]; 
based on identifying the error, perform predictive error analysis of the error [par 13, 17, 23, 29, 36 – predictive models and pattern matching used to analyze error]; and 
based on the predictive error analysis, perform automatic error correction of a process flow of the system [par 16, 24, 34, 35, 41 – after error is analyzed and matched with corrective actions from application logs the actions are automatically performed]. 
Krishnan does not explicitly teach the system being a blockchain ledger system and the logs and errors thus being blockchain logs and errors. Krishnan does, however, teach that the systems are utilized organizations are highly computerized among a broad spectrum of systems and industries and that the organizations must have reliably run applications [par 1].
Li teaches blockchain ledger technology utilized throughout industry as an innovative application mode that integrates with myriad computer technologies [2 Related Work].
It would have been obvious to combine the blockchain ledger technology of Li with the distributed application error detection and recovery of Krishnan.
One of ordinary skill in the art would have been motivated to make the combination because Krishnan discloses and explicit desire for reliably run applications and Li discloses that blockchain ledger technology is widely used and provides data security, transparency and integrity.

Regarding claim 2:
The combination teaches:
The system according to claim 1, wherein identifying the blockchain error from the blockchain event log comprises performing text analysis of the blockchain event log, wherein the text analysis comprises extracting text associated with the blockchain error from the blockchain event log [Krishnan par 17, 22, 36 – convert unstructured data to structured data, utilize data parsing, recognize error codes among other things]. 

Regarding claim 4:
The combination teaches:
The system according to claim 1, wherein performing the predictive error analysis of the blockchain error comprises: 
analyzing a blockchain error using an error repository [Krishnan par 16, 24, 34 – uses historical data and corrections stored in application logs to match identified current anomalies and appropriate corrections]; and 
detecting a match between the blockchain error and a corresponding entry within the error repository, wherein the corresponding entry comprises error resolution code, wherein performing automatic error correction of the process flow comprises executing the error resolution code [Krishnan par 16, 24, 34, 41 – error corrections are automated]. 
Regarding claim 5:
The combination teaches:
The system according to claim 1, wherein performing the predictive error analysis of the blockchain error comprises: 
detecting an error component from the blockchain error via a text analysis algorithm [Krishnan par 17, 22, 36]; and 
based on detecting the error component, determining a set of solution rules, wherein performing automatic error correction of the process flow comprises executing the set of solution rules [Krishnan par 34, 35 – actions and procedures to perform read on solution rules. They are instructions that implement actions to automatically perform corrective actions]. 
Regarding claim 6:
The combination teaches:
The system according to claim 1, wherein performing the predictive error analysis of the blockchain error comprises: 
detecting an error component from the blockchain error via a machine learning algorithm [Krishnan par 17, 23, 36, 38]; and 
based on detecting the error component, determining a set of solution rules, wherein performing automatic error correction of the process flow comprises executing the set of solution rules [Krishnan par 34, 35]. 
Regarding claim 7:
The combination teaches:
The system according to claim 1, wherein the computer-readable program code further causes the processing device to generate an error report based on the predictive error analysis, wherein the error report comprises one of error frequency, error classification, or error source [Krishnan par 14, 26 – a GUI that provides status alerts is an error report and the severity level shown on the GUI are error classifications. Messages sent to personnel also meet a broad, reasonable definition of an error report]. 
Regarding claim 9:
The combination teaches:
The system according to claim 1, wherein the blockchain error is a connection failure error [Li page 182, 2nd paragraph – lists multiple possible failures in blockchain including failure of link connections].

Regarding claims 10, 11, 13-17, 19 and 20: 
The claims recite nearly identical subject matter as claims 1, 2, and 4-6 except for a change in statutory class. See the citations above with respect to claims 1, 2, and 4-6. Krishnan teaches methods and computer program products [par 12, 50].

Claims 3, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan-Li as applied to claims 1, 10 and 16 above, and further in view of Li et al. (10649882 – hereinafter Li 2).
Regarding claim 3:
The combination teaches:
The system according to claim 1, wherein identifying the blockchain error from the blockchain event log comprises performing machine learning analysis of the blockchain event log [Krishnan par par 17, 23, 36, 38]. 
The combination does not explicitly teach a deep neural network algorithm. The combination does, however, teach supervised or unsupervised learning and pattern recognition for building a predictive model.
Li 2 teaches a deep neural network algorithm [col 5 lines 59-63].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the deep learning of Li 2 with the learning of Krishnan-Li.
One of ordinary skill in the art prior to the effective filing date would have been motivated to make the combination because Li 2 teaches that deep learning is an efficient and effective means to predict problems before they become critical issues and to trace root causes of errors [col. 1 lines 47-50].

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
‘077 to Hayden et al. discloses processing error logs of a distributed infrastructure using a machine learning model output a set of potential solutions along with associated confidence values.
‘509 to Xu et al. discloses clustering log files according to discovered log patterns and then determining a failure likelihood using an LSTM neural network. If the likelihood exceeds a threshold automatic corrections are performed.
‘313 to Xu et al. discloses using log clustering, pattern matching and classification to predicting future system failures and perform maintenance actions in response.
‘148 to Gomes Pereira et al. discloses leveraging natural language processing to identify root causes of errors and suggest optimizations or corrective actions.
‘553 to Ramegowda et al. discloses processing telemetry data to identify time ranges in which anomalous behavior occurs, extracting log entries within that range, using NLP to extra human readable text and searching a knowledge base with the extracted human readable text to identify one or more solutions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC M DUNCAN whose telephone number is (571)272-3646.  The examiner can normally be reached on M-F 7-330.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARC DUNCAN/            Primary Examiner, Art Unit 2113